t c memo united_states tax_court wayne d bumgarner petitioner v commissioner of internal revenue respondent docket no filed date p instituted this proceeding claiming that his wages and nonemployee compensation are not income subject_to tax held r's determinations of income_tax deficiencies and additions to the tax under sec_6651 and sec_6654 i r c are sustained held further on the court's own motion p must pay a penalty to the united_states in the amount of dollar_figure since p's position in this proceeding is frivolous and groundless sec_6673 i r c wayne d bumgarner pro_se shirley m francis for respondent memorandum opinion nims judge by separate statutory notices of deficiency issued on date respondent determined the following deficiencies in and additions to the federal_income_tax of wayne d bumgarner petitioner or bumgarner additions to tax_year deficiency dollar_figure big_number big_number sec_6651 dollar_figure big_number big_number sec_6654 dollar_figure -- petitioner conceded all issues set forth in the notices of deficiency except the adjustments for wages and nonemployee compensation and the additions to tax under sec_6651 for failure_to_file returns for the taxable years in issue and sec_6654 for failure to pay estimated_taxes for and furthermore petitioner conceded that he would be liable for the additions to the tax under sec_6651 and sec_6654 if the court were to hold that his wages and nonemployee compensation are subject_to income_tax the sole remaining issue for decision is whether petitioner's wages and nonemployee compensation should be included in his gross_income for income_tax purposes for the this case was submitted to judge arthur l nims iii by order of the chief_judge years in question for the reasons that follow we hold that they should all section references unless otherwise specified are to sections of the internal_revenue_code in effect for the years in issue this case was submitted on a full stipulation of facts and the facts are so found this reference incorporates herein the stipulation of facts and attached exhibits petitioner resided in eugene oregon at the time he filed his petition background petitioner failed to file federal_income_tax returns for the taxable years and and untimely filed a form_1040 u s individual_income_tax_return for the taxable_year on date consequently substitute returns were prepared by respondent in connection with her examination of petitioner's tax_liability for those years respondent premised the substitute returns on information provided by payers of the gross_income and third party recordkeepers during petitioner was employed by the city of eugene and was paid dollar_figure the city of eugene withheld federal_income_tax of dollar_figure from petitioner's wages during petitioner also earned dollar_figure of interest_income in from one or more unspecified sources during petitioner worked for emerald valley development emerald valley and was paid dollar_figure emerald valley withheld federal_income_tax of dollar_figure from the wages paid to petitioner during petitioner also received unemployment_compensation of dollar_figure from the state of oregon in furthermore in that year petitioner earned interest_income from amvesco inc d b a western pioneer title co in the amount of dollar_figure and interest_income of dollar_figure from the public employees federal credit_union no federal_income_tax was withheld from either distribution of interest during and petitioner received dollar_figure and dollar_figure respectively in nonemployee compensation from myco financial inc myco these amounts were reported on forms 1099-misc issued to petitioner for each of those years no federal_income_tax was withheld by myco from payments made to petitioner during and petitioner also received unemployment_compensation during in the amount of dollar_figure from the state of oregon also in bumgarner earned schedule a income of dollar_figure from bungee masters inc and dollar_figure from melaleuca inc melaleuca in petitioner received dollar_figure of interest_income from one or more unspecified sources he also earned dollar_figure of schedule a income from melaleuca in that year discussion we must decide whether petitioner's wages and nonemployee compensation should be included in his gross_income for income_tax purposes for the years at issue the gist of petitioner's position is common to so-called tax protesters despite his repeated claims that he should not be so pigeonholed petitioner admits that he exchanged his labor for the amounts paid to him during the relevant taxable years nevertheless petitioner maintains that such an exchange does not constitute a taxable transaction as long as it was even since the value of his labor equaled or exceeded the value of the wages and nonemployee compensation he received in exchange therefor petitioner theorizes he did not realize a gain therefore no part of his remuneration is subject_to income_tax in so arguing petitioner contends that sec_83 authorizes the requisite specific exclusion_from_gross_income for compensation received for services rendered since petitioner's basis cost is the fair_market_value of his services and this amount is deductible as cost under the statute respondent demurs to all of petitioner's assertions we agree with respondent and hold that the wages and other compensation attributed to petitioner in the notices of deficiency are taxable_income except as otherwise provided wages salaries commissions and other compensation received in consideration of services or labor performed are included in the recipient's gross_income for income_tax purposes sec_61 279_us_716 240_us_115 240_us_1 sec_1_61-1 and sec_1_61-2 income_tax regs the argument that compensation received in exchange for labor is nontaxable has been rejected by this court and others on myriad occasions see eg 791_f2d_68 7th cir wages are income and the tax on wages is constitutional 80_tc_1111 70_tc_730 affd 614_f2d_159 8th cir janus v commissioner tcmemo_1996_195 see also rice v commissioner tcmemo_1982_129 in which we held that whether or not wages can be characterized as the product of an exchange they are still income within the constitutional embrace despite this overwhelming body of law petitioner asserts that sec_83 provides the specific exclusion_from_gross_income for compensation that sec_61 requires as stated by the court_of_appeals for the seventh circuit some people believe with great fervor preposterous things that just happen to coincide with their self-interest coleman v commissioner supra pincite petitioner claims that sec_83 entitles him to deduct the fair_market_value of his services from the amount he receives in exchange therefor unless he elects otherwise however income_tax deductions are a matter of legislative grace and are set forth in specific statutory provisions 292_us_435 no such deduction is authorized by sec_83 sec_83 provides in general that the fair_market_value of property transferred in_connection_with_the_performance_of_services over the amount if any paid for such property is included in the gross_income of the person who performed the services in the first year in which the transferee's rights in the property are not subject_to a substantial_risk_of_forfeiture property for purposes of sec_83 is defined as real and personal_property other than money or an unfunded and unsecured promise to pay money or property in the future sec_1_83-3 income_tax regs emphasis added sec_83 offers an election to include such property in gross_income in the actual year of transfer instead sec_83 is inapplicable to the instant case for several reasons sec_83 is an alternate timing provision it does not provide that property received for services is excludable from gross_income unless one elects to so include it as petitioner posits moreover petitioner received cash or checks as compensation both of which fall outside of the definition of property for sec_83 purposes finally bumgarner has no basis in his labor and therefore nothing to deduct see reading v commissioner supra pincite holding that one's gain ergo his 'income ' from the sale of his labor is the entire amount received therefor we have considered petitioner's other arguments and to the extent they are decipherable find them devoid of merit we turn now on our own motion to the imposition of a penalty against petitioner pursuant to sec_6673 sec_6673 authorizes the tax_court to require a taxpayer to pay to the united_states a penalty not in excess of dollar_figure whenever it appears that proceedings have been instituted or maintained by the taxpayer primarily for delay or that the taxpayer's position in such proceeding is frivolous or groundless a petition to the tax_court exhibits frivolity if it is contrary to established law and unsupported by a reasoned colorable argument for change in the law coleman v commissioner supra pincite petitioner's position as set forth in the petition and answering brief consists mainly of hackneyed tax_protester blather interspersed with choice obloquies directed at respondent petitioner would subject one's wages and other compensation to tax only to the extent that he or she elects to include them in gross_income based on well- established precedent such a posture is frivolous and obtuse in light of the above we will exercise our discretion under sec_6673 and require petitioner to pay a penalty to the united_states in the amount of dollar_figure see coleman v commissioner supra pincite 737_f2d_1417 5th cir coulter v commissioner 82_tc_580 82_tc_403 snyder v commissioner tcmemo_1995_405 to reflect the foregoing an appropriate order and decision will be entered
